Case: 19-1130    Document: 41 Page:
          Case 1:18-cv-10269-ADB    1  Date
                                 Document 40 Filed:
                                              Filed07/07/2020   Entry
                                                    07/07/20 Page 1 ofID:
                                                                       2 6350649




               United States Court of Appeals
                             For the First Circuit
 No. 19-1130

         DANELL TOMASELLA, on behalf of herself and all others similarly situated

                                   Plaintiff - Appellant

                                            v.

                       NESTLE USA, INC., a Delaware corporation

                                   Defendant - Appellee

 No. 19-1131

         DANELL TOMASELLA, on behalf of herself and all others similarly situated

                                   Plaintiff - Appellant

                                            v.

   MARS, INC., a Delaware corporation; MARS CHOCOLATE NORTH AMERICA LLC, a
                                   Delaware company

                                  Defendants - Appellees

 No. 19-1132

         DANELL TOMASELLA, on behalf of herself and all others similarly situated

                                   Plaintiff - Appellant

                                            v.

      THE HERSHEY COMPANY, a Delaware corporation; HERSHEY CHOCOLATE &
             CONFECTIONERY CORPORATION, a Delaware corporation

                                  Defendants - Appellees


                                       MANDATE

                                   Entered: July 7, 2020
Case: 19-1130    Document: 41 Page:
          Case 1:18-cv-10269-ADB    2  Date
                                 Document 40 Filed:
                                              Filed07/07/2020   Entry
                                                    07/07/20 Page 2 ofID:
                                                                       2 6350649




        In accordance with the judgment of June 16, 2020, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                          By the Court:

                                          Maria R. Hamilton, Clerk


 cc:
 Steve W. Berman
 Hannah W. Brennan
 Elaine T. Byszewski
 Karen Lisa Eisenstadt
 David Horniak
 Michael D. Kendall
 Jonah M. Knobler
 Ralph T. Lepore
 Bryan A. Merryman
 Alison M. Newman
 Lauren M. Papenhausen
 Stephen D. Raber
 Robert Michael Shaw
 Steven A. Zalesin
